Citation Nr: 1532359	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-35 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING

Appellant

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from June 1944 to December 1945.  He died in June 2008; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2010, the appellant testified before a decision review officer (DRO) at an RO hearing.  A transcript of the hearing has been associated with the claims file.  On her August 2010 VA Form 9, the appellant requested a hearing before the Board at the local RO.  However, in May 2012, the appellant withdrew her request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In an August 2012 decision, the Board denied the appellant's claim.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court vacated the Board's August 2012 decision and remanded the matter for appropriate action, pursuant to a Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran died in June 2008, at the age of 84.  At the time of death, he had been awarded service connection for removal of left testicle.  He was also receiving special monthly compensation for the loss of use of a creative organ.  Service connection had not been awarded for any other disorder.  The Veteran's death certificate reflects that his immediate cause of death was dementia.  No other causes of death were indicated; however, 'general debility' was listed as a significant condition contributing to death but not resulting in an underlying cause of death.  The appellant maintains that the Veteran's death was the result of PTSD, which he suffered as a result of his combat service in Guadalcanal and Okinawa.  She further argues that the Veteran's PTSD was a contributory cause of his death, as it contributed to, aggravated, or complicated his dementia, which subsequently caused his death.

A review of the record demonstrates that the appellant was not afforded a VA medical opinion in this case.  Rather, in the August 2012 decision, the Board found it probative that the Veteran was afforded mental health treatment on numerous occasions prior to his death and the evidence of record did not reflect that he was diagnosed with PTSD in accordance with the criteria of the DSM-IV.  To this end, the Board determined that references to 'probable PTSD' contained in the Veteran's treatment records may not be accepted as a competent diagnosis of PTSD.  See, e.g., the VA treatment records dated October 2005 and October 2006.

The parties to the April 2013 Joint Motion determined that the Board erred in its determination that VA had met its duty to assist because "[i]f there is at least a 'reasonable possibility' that a medical opinion could confirm the PTSD diagnosis in accordance with the DSM-IV criteria, then a medical opinion would be required."  The parties further noted that "the Board's analysis fails to explain why it was not required to return the report to the examiner diagnosing 'probable PTSD' in light of the various regulations requiring it to seek clarification of evidence when the evidence is insufficient."

Accordingly, pursuant to the mandates of the Joint Motion, the Board finds that this matter must be remanded in order to afford the appellant a VA medical opinion, which addresses the outstanding questions of diagnosis and nexus in this case.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the claims file to be forwarded to the VA psychiatrist J.F.G., who diagnosed probable PTSD in October 2005, if available, or to another VA psychiatrist or psychologist for review and an advisory medical opinion.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history as contained in the claims file.  Based on review of the record, the examiner should provide an opinion responsive to the following:

The examiner should determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran suffered from PTSD, related to his fear of hostile military activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If not, is it at least as likely as not (a 50 percent probability or greater) that the Veteran suffered from a psychiatric disorder, other than PTSD, that was caused or aggravated by his military service?

In the event that the answers to either or both of the above questions is positive, is it at least as likely as not that PTSD or any other service related psychiatric disability contributed substantially or materially to cause his death, to include the fatal dementia?  If not, is it at least as likely as not (i.e., 50 percent or greater possibility) that PTSD or any other service related psychiatric disability affected his vital organs so as to cause debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other diseases or injury primarily causing death or otherwise resulted in debilitating effects and general impairment of health to an extent that it rendered him materially less capable of resisting the effects of other disease or injury primarily causing his death?

In the alternative, is it at least as likely as not that the Veteran's fatal dementia was otherwise caused or aggravated by his military service?

The examiner should review the entire claims file.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

